DETAILED ACTION

	1. This Office action is in response to an amendment filed 02/22/2021 , for application 16/050406.  In this amendment, no claims were added or canceled. Claims 1-20 are pending, and have been examined, and have been rejected. 

	2. The Examiner thanks the Applicant for the well-prepared response.  The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4.  The information disclosure statement (IDS) submitted on 07/31/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
5. Claims 1,9,14 were amended to introduce additional limitations that modified the scope of the claims. This necessitated a new rejection of obviousness under 35 U.S.C. 103 over Kentley in view of Kee for independent claims 1,9,10,13 that replaces the previous one made Kentley in view of Linnell, as well as a new rejection under 35 U.S.C. 112(b) of indefiniteness for claims 1-20.

6. Claims 5,13,18 were amended to replace the existing limitations with new ones that changed the scope of the claims. This necessitated a new rejection of obviousness under 35 U.S.C. 103 over Kentley in view of Kee for independent claims 1,9,10,13 that replaces the previous one made over Kentley in view of Linnell.

7. Claim 8 and 20 were amended to replace the existing limitations with new ones that changed the scope of the claims. This necessitated a new rejection of obviousness under 35 U.S.C. 103 over Kentley in view of Kee for independent claims 1,9,10,13 that replaces the previous one made over Kentley in view of Linnell.

8. Claims 7 and 20 were amended to remove the term “as physically accurate” that rendered the claims indefinite under 35 U.S.C. 112(b) for relative terminology. As a result, the rejection is withdrawn.

9. Claims 15,16,17,19 were amended to remove language previously present in the claims, however the rejections to the claims remain unchanged.

Response to Arguments


The examiner agrees with the applicant’s arguments, however it is the examiner’s belief that the new rejection of claim 1 made under 35 U.S.C. 103 of obviousness over Kentley in view of Kee in response to the additional limitations added in amendment additionally satisfies these arguments.
Regarding the disclose of a simulation of an environment that corresponds to a current environment observed by a sensor from which state information is derived and is a virtual representation of the environment, it is stated In [0005] of the specification  that “The simulation is, for example, a physically accurate virtual reconstruction of the surrounding environment including representations of the objects that the system generates at time steps that are quicker than real-time to provide for anticipating motion of the objects within the surrounding environment.”
rd paragraph “As a robot observes and interacts with surrounding objects, STORM takes object pose measurements to estimate the objects’ 6DoF poses. These estimates are used to build a map of the environment, manipulate the objects, and relocalize the robot in the map in future trials.” and 4th paragraph “SegICP [56, 57] is a perception pipeline that uses RGB-D sensor data (and proprioceptive information when available) to estimate the 6DoF poses of objects in the scene.”) and representations of the objects that the system generates at time steps that are quicker than real-time to provide for anticipating motion of the objects within the surrounding environment (Kee, Page 62  2nd paragraph “To quantitatively compare the computational performance of STORM with the base-line, we record the time to perform a graph update — that is to update and optimize the respective factor graph representations.“ and Page 73  1st paragraph “The mean time for STORM to perform a graph update was 4.3 ms with a standard deviation of 0.2 ms. The mean time for the baseline to perform a graph update was 2.4 ms with a standard deviation of 0.1 ms.“). 
	Kee additionally discloses state information is proximate to a observing robotic device (Kee, Page 44 4th paragraph “STORM extracts two categories of measurements from sensor data: sensor-pose measurements (from proprioceptive sensors) and object-pose measurements (from exteroceptive sensors).” and that  it characterizes the at least one object for virtual representation in relation to an inertial frame of the environment around the observing robotic device (Kee, Page 38 3rd paragraph “There are a variety of approaches to creating maps: some systems build a map composed of the landmarks while others only use the landmarks for rd paragraph “These poses are estimated in the global coordinate frame, set to the first robot sensor pose x0 unless additional information is given.”) and a persistent update (Kee, Page 42 2nd paragraph “In comparison to standard SLAM approaches, STORM estimates the robot’s sensor trajectory and the trajectories (rather than the poses) of objects in an environment. and “Page 48 2nd paragraph  “In tracking, additional iterations of ICP are used to further refine the object pose estimate. To make the tracking robust to imperfections on the boundary of the object’s segmentation, the object’s scene point cloud is further pruned by removing points outside a bounding box of the candidate crop at the latest estimated pose. The estimated pose is used as a measurement update in a Kalman filter tracking the object’s 6DoF pose and twist. By fusing measured sensor motion (such as from a robot’s odometry), the filter is able to handle temporary object occlusions and outlier pose estimates. The alignment metric is used to approximate the uncertainty of the
current pose measurement.”).
	As a result, the rejection under 35 U.S.C. 103 is maintained.

	11. The applicant additionally argues that because Fang also fails to disclose the claim elements Kentley and Kee fail to disclose in claim 1 that claim 3 should not be rejected. However, no argument is made against Fang disclosing the additional limitations found in claim 3 that were in the Non-Final Rejection. Because Kee is now replacing Linnell and does satisfy the elements of claim 1 that Kentley and Linnell failed to disclose, the argument made against rejecting claim 3 is rendered invalid and the rejection is maintained. 


Claim Objections
12. Claims 1,5 objected to because of the following informalities:  
In claim 1, on line 18, “generate generate” should be corrected to —generate--
In claim 5, on line 8, “includes” should be corrected to “includes”
In claim 8, on line 2, “wherein wherein” should be corrected to “ wherein “
In claim 13, on line 4, “a the” should be corrected to --a--

Appropriate correction is required. For the purposes of examination the corrections listed above will be interpreted to be already in effect.

Claim Interpretation
13. The term “simulation” as used in the claims is interpreted under the broadest reasonable interpretation to include a representation of the environment in memory that includes information regarding the position and orientation of objections in the environment determined via sensor information.

14. The term “quicker than real-time” in claims 7 and 20 is interpreted under the broadest reasonable interpretation to be any time faster than once per second.


Claim Rejections - 35 USC § 112
15. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



16. The term "persistent update" in claims 1,5,9,10,13 is a relative term which renders the claim indefinite.  The term "persistent update" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
[0050] of the specification states: “Accordingly, m one embodiment, the simulation module 230 extrapolates the previously predicted subsequent state 260 to provide a persistent update to the simulation that characterizes an expected current state even though the object has not been observed. Thus, in one approach, the simulation module 230 uses previously captured information, the previously predicted subsequent state 260, and the simulation model 270 to generate the persistent update. As previously noted, the persistent updates provided to the simulation for unobserved objects, facilitates maintaining an awareness about objects in the environment that may still be encountered by the robotic device. Thus, even though the object may not be directly observed, in a similar manner as a human may infer the presence of an object, the simulation module 230 provides for inferring the presence of the unobserved object through the persistent update.”
The term “persistent update” is not adequately defined or explicated in such a way to distinguish it from a regular update such that is satisfies the quality of being persisitent. For this reason independent claims 1,9,10,13 and dependent claims 2-8,11-12, and 14-20 are rejected as indefinite.

17. Claims 5,13,18 recite the limitation " wherein predicting the subsequent state includes predicting dynamic behaviors of the object according to proposed movements of the observing robotic device." .  There is insufficient antecedent basis for this limitation in the claim, and it is unclear whether it applies to the persistent update in claim 5, or the broader subsequent state in claim 1.



Claim Rejections - 35 USC § 103
18. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


19. Claims 1,2,4,5,7,8,9,10,12,13,14,15,17,18,20 are rejected under 35 U.S.C. 103 as being unpatentable overKentley (US Publication No. 2017/0126810A1) in view of Kee (Kee, Vincent P. “Simultaneous Tracking, Object Registration, and Mapping (STORM)”, Massachusetts Institute of Technology, 2018).  
Regarding claim 1, Kentley discloses a simulation system for improving predictions about dynamic behaviors within an environment (Kentley, [0057] “a perception engine (not one or more processors (Kentley, [0206] “an autonomous vehicle service or any of its one or more components, or any process or device described herein, can be implemented in one or more computing devices … that include one or more processors”) and a memory communicably coupled to the one or more processors (Kentley, [0206] “configured to execute one or more algorithms in memory.”)
and that the memory stores a capture module including instructions that when executed by the one or more processors cause the one or more processors to capture, using at least one sensor, state information about the environment (Kentley, [0105] “includes a localizer 2068 configured to receive sensor data from sensors 2070, such as Lidar data 2072, camera data 2074, radar data 2076, and other data 2078.”) [Examiner note: Figure 3A of Kentley shows that the localizer is a component of the AV Controller, and Figure 33 of Kentley shows that the AV Controller is stored in memory], where the state information includes data about at least one object that is in the environment (Kentley, [0057] “such as sensor data associated with surfaces of buildings” and [0067] “Perception engine 366 may be configured to determine locations of external objects based on sensor data”).
	Kentley further discloses a simulation module including instructions that when executed by the one or more processors cause the one or more processors to generate a simulation of the environment according to at least a simulation model and characteristics of the at least one object identified from the state information (Kentley, [0072] “According to some examples, localizer 468 may be configured to identify any amount of features in an environment, such that a set of features can one or more features, or all features. … Generally, Kentley demonstrates the organization of the localizer, perception engine, planner, and trajectory evaluator within the AV system which are interpreted to encompass the functionality of the simulation module and the capture module.]  and that the environment is a constantly observed area (Kentley, [0059] “In view of the foregoing, the structures and/or functionalities of autonomous vehicle 130 and/or autonomous vehicle controller 147, as well as their components, can perform real-time (or near real-time) trajectory calculations through autonomous-related operations, such as localization and perception, to enable autonomous vehicles 109 to self-drive.”) [Examiner note: the constant observation of the environment is a necessary condition in order for the autonomous vehicle to  have the ability to self-drive and perform localization and perception in real-time]and that the simulation module further includes instructions to predict a subsequent state for the at least one object within the simulation based , at least in part , on the simulation model (Kentley, [0067] “Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects.”) and instructions to  provide the subsequent state as an electronic output (Kentley, [0131] “Computing platform 3300 exchanges data representing 
	Kentley does not explicitly disclose that the state information is proximate to a observing robotic device or that the simulation is a virtualization of the environment for motion capture according to the state information or that it characterizes the at least one object for virtual representation in relation to an inertial frame of the environment around the observing robotic device around the observing robotic device or that the system includes instructions to generate a persistent update to the simulation that predicts an unobserved state of the object when the object is not observed within the state information but was previously observed to maintain an awareness about the object
	Kee discloses that the state information is proximate to a observing robotic device (Kee, Page 44 4th paragraph “STORM extracts two categories of measurements from sensor data: sensor-pose measurements (from proprioceptive sensors) and object-pose measurements (from exteroceptive sensors).” and that the simulation is a virtualization of the environment for motion capture according to the state information (Kee, Page  Page 45 3rd paragraph “As a robot observes and interacts with surrounding objects, STORM takes object pose measurements to estimate the objects’ 6DoF poses. These estimates are used to build a map of the environment, manipulate the objects, and relocalize the robot in the map in future trials.” th paragraph “SegICP [56, 57] is a perception pipeline that uses RGB-D sensor data (and proprioceptive information when available) to estimate the 6DoF poses of objects in
the scene.”) and that  it characterizes the at least one object for virtual representation in relation to an inertial frame of the environment around the observing robotic device (Kee, Page 38 3rd paragraph “There are a variety of approaches to creating maps: some systems build a map composed of the landmarks while others only use the landmarks for localization and construct a map by projecting sensor measurements at each pose into a global coordinate frame.”and Page 42 3rd paragraph “These poses are estimated in the global coordinate frame, set to the first robot sensor pose x0 unless additional information is given.”) [Examiner note: a global coordinate frame that is initialized and then remains unchanged is inertial under the broadest reasonable interpretation] and that that the system includes instructions to generate a persistent update to the simulation that predicts an unobserved state of the object when the object is not observed within the state information but was previously observed to maintain an awareness about the object (Kee, Page 42 2nd paragraph “In comparison to standard SLAM approaches, STORM estimates the robot’s sensor trajectory and the trajectories (rather than the poses) of objects in an environment. and “Page 48 2nd paragraph  “In tracking, additional iterations of ICP are used to further refine the object pose estimate. To make the tracking robust to imperfections on the boundary of the object’s segmentation, the object’s scene point cloud is further pruned by removing points outside a bounding box of the candidate crop at the latest estimated pose. The estimated pose is used as a measurement update in a Kalman filter tracking the object’s 6DoF pose and twist. By fusing measured sensor motion temporary object occlusions and outlier pose estimates. The alignment metric is used to approximate the uncertainty of the
current pose measurement.”).
	Kentley and Kee are analogous art because they are from the same field of endeavor of autonomous robotic systems that generate and update a representation of their environment and track the objects within it.
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to have modified Kentley to incorporate the teachings of Kee by generating a virtual representation of the environment as taught by Kee. The motivation for doing so would have been that this is a necessary condition for the robot to move and act autonomously in the real world (Key, Page 82 1st paragraph “Chapter 5 demonstrated that STORM constructs accurate object maps of dynamic environments and can use the map to localize and manipulate objects. We evaluated STORM in simulations and compared STORM’s performance against a baseline approach. We showed that STORM was able to build an accurate map of the dynamic scene and use it to localize and manipulate objects while the baseline approach was not able to. Finally, we demonstrated STORM’s capabilities in real-world
experiments.”) Furthermore, it would have been obvious to provide instructions for the system to update the simulation with predictions of the behavior of objections that are outside of sensor detection. The motivation for doing so would have been to allow the robot to operate in non-static environments such as those often found in cities and other real-world locations (Kee, Page 13 3rd paragraph – Page 14 2nd  paragraph “However, most of these systems assume that the environment does not change as the robot explores it — the static world assumption [6]. 
manipulating objects in their environment, as observing the objects after moving them will degrade the SLAM estimates. Consequently, the static world assumption limits SLAM systems to navigating in static environments, preventing true robot autonomy and functionality.”).
	
	Regarding claim 2, Kentley in view of Kee disclose the system of claim 1.
 Kentley further discloses that the capture module of the simulation system includes instructions to, in response to capturing , using the at least one sensor , subsequent information about the environment including the at least one object (Kentley, [0112] “Further, data generated by data association processor 2632 may be used by track updater 2634 to update one or more tracks, or tracked objects”) [Examiner note: Figure 26B of Kentley shows that the data association processor is part of the object tracker and Figure 23 of Kentley shows that the object tracker is part of the perception engine which includes the functionality of the capture module in the claims] compare the subsequent state that was predicted with a perceived state identified within the subsequent information (Kentley, [0092] “As shown, trajectory evaluator 1320 is coupled to a perception engine 1366 to receive static map data 1301, and current and predicted object state data .”) to identify differences between the subsequent state and the perceived state that are indicative of discrepancies in the simulation model (Kentley,[0061] “At 204, data representing an event associated with a calculated confidence level for a vehicle is detected. An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle. The events
may be internal to an autonomous vehicle, or external” and [0092] “In one state of operation (e.g., non-normative), confidence level generator 1322 receives static map data 1301 and current and predicted object state data 1303. Based on this data, confidence level generator 1322 may determine that detected trajectories are associated with unacceptable confidence level values.”).

	Regarding claim 4, Kentley in view of Kee disclose the system of claim 2.
	Kentley does not explicitly disclose that the simulation module includes instructions to adjust the simulation of the environment to account for the differences by updating a representation of the at least one object in the simulation to correspond with the perceived state.
	Kee discloses instructions to adjust the simulation of the environment to account for the differences by updating a representation of the at least one object in the simulation to correspond with the perceived state (Kee, Page 15 2nd paragraph “STORM localizes the robot in the environment and updates the map as objects move or are manipulated by the robot.” and rd paragraph “Each time STORM extracts new measurements, it performs a graph update. It adds the new measurements to the factor graph, passes the factor graph to the back end, and updates the factor graph with the optimized estimates from the back-end.”).
 	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by adding instructions for updating the objects in the simulation to correspond with their current real world state as taught by Kee.
	The motivation for doing so would have been to improve the accuracy of the simulation and its predicted future states by ensuring object states in the simulation reflect their real-world state so that projections would not have faulty origins and thus be unsuitable for use in planning and other tasks associated with autonomous robotic devices (Kee, Page 44 2nd paragraph “It extracts relevant measurements from proprioceptive and exteroceptive sensor data, performs data association, and constructs the factor graph that the back-end performs MAP estimation on. Without good measurements, the estimates will be poor.”)
	

5, Kentley in view of Kee disclose the system of claim 1.
	Kentley discloses that predicting the subsequent includes predicting dynamic behaviors of the object according to proposed movements of the observing robotic device (Kentley, [0067] “If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type. Further data about the external object may be generated by tracking the external object. As such, the classification type can be used to predict or otherwise determine the likelihood that an external object may, for example, interfere with an autonomous vehicle traveling along a planned path”).
	Kentley does not explicitly disclose that the simulation module includes instructions to, in response to capturing, using the at least one sensor, subsequent information about the environment that does not include an observation of the at least one object, generate a persistent update  
	Kee discloses instructions to, in response to capturing, using the at least one sensor, subsequent information about the environment that does not include an observation of the at least one object, generate a persistent update (Kee, Page 49 2nd paragraph “In contrast to most SLAM factor graph representations, STORM models the environment as being dynamic rather than static. Objects are assumed to be dynamic rather than static and are represented accordingly. As a result, STORM estimates each object’s trajectory in the environment rather other than by observing the object (i.e. SegICP or manipulation), this information can be used to estimate the object’s pose similarly to (3.4). Otherwise, STORM models the object’s motion as a random walk”) and Page 52 3rd paragraph “If an object is not observed in the current frame or the previous frame, then STORM does not have any information about the object’s motion over the previous time frame. As a result, the random walk covariance is large and based on the estimated dynamicity of the environment.”).
	
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by including instructions for tracking one or more objects when they are not in range of robotic device’s sensors and incorporating this information into the simulation’s updates as taught by Kee.
	The motivation for doing so would have been that dynamic objects are often in motion even when they are out of range of the device’s sensors and the simulation must take this into account if it is to make accurate predictions regarding the future state of the environment.
	
	
	Regarding claim 7, Kentley in view of Kee disclose the system of claim 1.
	Kentley further discloses that that the simulation module includes instructions to generate the simulation persistently for the at least one object once initially observed by the at least one sensor (Kentley, [0112] “Further, data generated by data association
processor 2632 may be used by track updater 2634 to update one or more tracks, or tracked objects.” and [0059] "can perform real-time (or near real-time) trajectory calculations
to generate the simulation in comparison to the environment (Kentley, [0072] “According to at least some embodiments,
local map generator 440 may be integrated with, or formed as part of, localizer 468. In at least one case, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and
mapping ("SLAM") or the like.”).
	Kentley does not explicitly disclose that the simulation module includes instructions to generate the simulation at time steps that are quicker than real-time to provide for anticipating motion of the at least one object within the environment [Examiner note: Kentley does disclose performing many predictions a second (Kentley, [0062] "For example, a planner of an autonomous vehicle controller may calculate and evaluate large numbers of trajectories ( e.g., thousands or greater) per unit time, such as a second.") however real-time is interpreted to be significantly faster than that).
	Kee, however, discloses generating a simulation at time steps that are quicker than real-time to provide for anticipating motion of the at least one object within the environment (Kee, Page 62  2nd paragraph “To quantitatively compare the computational performance of STORM with the base-line, we record the time to perform a graph update — that is to update and optimize the respective factor graph representations.“ and Page 73  1st paragraph “The mean time for STORM to perform a graph update was 4.3 ms with a standard
deviation of 0.2 ms. The mean time for the baseline to perform a graph update was 2.4 ms with a standard deviation of 0.1 ms.“).
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by updating the simulation at time intervals  much faster than real-time, with an average update e time of 4.3 ms, as taught by Kee.
	The motivation for doing so would have been that environmental objects that are moving continuously might experience significant deviations in position or velocity within time intervals less than a second and therefore the simulation would have to perform faster updates in order to persistently maintain accurate predictions about the future state.
	

	Regarding claim 8, Kentley in view of Kee disclose the system of claim 1.
		Kentley does not explicitly disclose that the simulation module includes instructions to generate the simulation to represent the virtualization of the environment including the subsequent state using a graph with relationships between objects as separate nodes in the graph, the separate nodes specifying associated states.
	Kee discloses instructions to generate the simulation to represent the virtualization of the environment including the subsequent state using a graph (Kee, Page 49 4th paragraph “As a robot explores an environment, STORM constructs a factor graph with the measurements it extracts from its observations. Each time a graph update is performed, a new node is added to the robot sensor trajectory and every tracked object trajectory using the available information (shown in Figure 4-5).” with relationships between objects as separate nodes in the graph, the separate nodes specifying associated states (Kee, Page 51 3rd paragraph “At each graph update, the back-end creates a new node for each tracked object trajectory (oj,i+1 for object j if the last object pose is oj,i). STORM also constructs a factor modeling each object’s motion between the current object pose node and the previous object pose node (solid orange squares in Figure 4-5). As described earlier, if information about the object’s motion is available (such as the object having onboard odometry estimates), this information can be used to construct the factor. Otherwise, the object’s motion is modeled as a random walk, with the mean set to the identity transformation and the covariance determined by the knowledge STORM has of the
object’s pose.”, see also Figure 4-5 on Page 50).
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by representing the virtualization of the environment as a graph with nodes that represent objects in the environment and edges that represent relationships between them as taught by Kee. The motivation for doing so would have been to allow for representing a dynamic environment rd paragraph “In contrast to most SLAM factor graph representations, STORM models the environment as being dynamic rather than static. Objects are assumed to be dynamic rather than static and are represented accordingly.”).

	Regarding claim 9, Kentley discloses a non-transitory computer-readable medium for improving predictions about dynamic behaviors within an environment (Kentley, [0052] “a series of program instructions on a computer readable medium such as a computer readable storage medium or a computer network” and [0057] “Further, a perception engine (not shown) of autonomous vehicle controller 147 may be configured to detect, classify, and predict the behavior of external objects”) that includes instructors to 
capture, using at least one sensor, state information about the environment (Kentley, [0105] “includes a localizer 2068 configured to receive sensor data from sensors 2070, such as Lidar data 2072, camera data 2074, radar data 2076, and other data 2078.”) [Examiner note: Figure 3A of Kentley shows that the localizer is a component of the AV Controller, and Figure 33 of Kentley shows that the AV Controller is stored in memory], where the state information includes data about at least one object that is in the environment (Kentley, [0057] “such as sensor data associated with surfaces of buildings” and [0067] “Perception engine 366 may be configured to determine locations of external objects based on sensor data”).
	Kentley further discloses a simulation module including instructions that when executed by the one or more processors cause the one or more processors to generate a simulation of the environment according to at least a simulation model and characteristics of the at least one object identified from the state information (Kentley, [0072] “According to some examples, localizer 468 may be configured to identify any amount of features in an environment, such that a set of features can one or more features, or all features. … Generally, non-matched objects resulting from the comparison of the environment features and map data may be a dynamic object, such as a vehicle, bicyclist, pedestrian, etc.”) [Examiner note: Figure 4 of Kentley demonstrates the organization of the localizer, perception engine, planner, and trajectory evaluator within the AV system which are interpreted to encompass the functionality of the simulation module and the capture module.]  and that the environment is a constantly observed area (Kentley, [0059] “In view of the foregoing, the structures and/or functionalities of autonomous vehicle 130 and/or autonomous vehicle controller 147, as well as their components, can perform real-time (or near real-time) trajectory calculations through autonomous-related operations, such as localization and perception, to enable autonomous vehicles 109 to self-drive.”) [Examiner note: the constant observation of the environment is a necessary condition in order for the autonomous vehicle to  have the ability to self-drive and perform localization and perception in real-time]and that the simulation module further includes instructions to predict a subsequent state for the at least one object within the simulation based , at least in part , on the simulation model (Kentley, [0067] “Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects.”) and instructions to  provide the subsequent state as an electronic output (Kentley, [0131] “Computing platform 3300 exchanges data representing inputs and outputs via input-and-output devices.” and [0199] “According to some examples, computing 
	Kentley does not explicitly disclose that the state information is proximate to a observing robotic device or that the simulation is a virtualization of the environment for motion capture according to the state information or that it characterizes the at least one object for virtual representation in relation to an inertial frame of the environment around the observing robotic device or that the inertial frame of the environment is around the observing robotic device or that the system includes instructions to generate a persistent update to the simulation that predicts an unobserved state of the object when the object is not observed within the state information but was previously observed to maintain an awareness about the object
	Kee discloses that the state information is proximate to a observing robotic device (Kee, Page 44 4th paragraph “STORM extracts two categories of measurements from sensor data: sensor-pose measurements (from proprioceptive sensors) and object-pose measurements (from exteroceptive sensors).” and) and that the simulation is a virtualization of the environment for motion capture according to the state information (Kee, Page  Page 45 3rd paragraph “As a robot observes and interacts with surrounding objects, STORM takes object pose measurements to estimate the objects’ 6DoF poses. These estimates are used to build a map of the environment, manipulate the objects, and relocalize the robot in the map in future trials.” and 4th paragraph “SegICP [56, 57] is a perception pipeline that uses RGB-D sensor data (and proprioceptive information when available) to estimate the 6DoF poses of objects in
characterizes the at least one object for virtual representation in relation to an inertial frame of the environment around the observing robotic device (Kee, Page 38 3rd paragraph “There are a variety of approaches to creating maps: some systems build a map composed of the landmarks while others only use the landmarks for localization and construct a map by projecting sensor measurements at each pose into a global coordinate frame.”and Page 42 3rd paragraph “These poses are estimated in the global coordinate frame, set to the first robot sensor pose x0 unless additional information is given.”) [Examiner note: a global coordinate frame that is initialized and then remains unchanged is inertial under the broadest reasonable interpretation] and that that the system includes instructions to generate a persistent update to the simulation that predicts an unobserved state of the object when the object is not observed within the state information but was previously observed to maintain an awareness about the object (Kee, Page 42 2nd paragraph “In comparison to standard SLAM approaches, STORM estimates the robot’s sensor trajectory and the trajectories (rather than the poses) of objects in an environment. and “Page 48 2nd paragraph  “In tracking, additional iterations of ICP are used to further refine the object pose estimate. To make the tracking robust to imperfections on the boundary of the object’s segmentation, the object’s scene point cloud is further pruned by removing points outside a bounding box of the candidate crop at the latest estimated pose. The estimated pose is used as a measurement update in a Kalman filter tracking the object’s 6DoF pose and twist. By fusing measured sensor motion (such as from a robot’s odometry), the filter is able to handle temporary object occlusions and outlier pose estimates. The alignment metric is used to approximate the uncertainty of the
current pose measurement.”).
Kentley to incorporate the teachings of Kee by generating a virtual representation of the environment as taught by Kee. The motivation for doing so would have been that this is a necessary condition for the robot to move and act autonomously in the real world (Key, Page 82 1st paragraph “Chapter 5 demonstrated that STORM constructs accurate object maps of dynamic environments and can use the map to localize and manipulate objects. We evaluated STORM in simulations and compared STORM’s performance against a baseline approach. We showed that STORM was able to build an accurate map of the dynamic scene and use it to localize and manipulate objects while the baseline approach was not able to. Finally, we demonstrated STORM’s capabilities in real-world
experiments.”) Furthermore, it would have been obvious to provide instructions for the system to update the simulation with predictions of the behavior of objections that are outside of sensor detection. The motivation for doing so would have been to allow the robot to operate in non-static environments such as those often found in cities and other real-world locations (Kee, Page 13 3rd paragraph – Page 14 2nd  paragraph “However, most of these systems assume that the environment does not change as the robot explores it — the static world assumption [6]. This clearly is not the case as human environments are highly dynamic; we are constantly moving from place to place and moving objects around us. When an environment changes (e.g. objects accurate map of the environment. As a result, this assumption prevents robots from
manipulating objects in their environment, as observing the objects after moving them will degrade the SLAM estimates. Consequently, the static world assumption limits SLAM systems to navigating in static environments, preventing true robot autonomy and functionality.”).

	Regarding claim 10, Kentley in view of Kee disclose the medium of claim 9.
 Kentley further discloses that the computer readable medium includes instructions to, in response to capturing , using the at least one sensor , subsequent information about the environment including the at least one object (Kentley, [0112] “Further, data generated by data association processor 2632 may be used by track updater 2634 to update one or more Kentley shows that the data association processor is part of the object tracker and Figure 23 of Kentley shows that the object tracker is part of the perception engine which includes the functionality of the capture module in the claims] compare the subsequent state that was predicted with a perceived state identified within the subsequent information (Kentley, [0092] “As shown, trajectory evaluator 1320 is coupled to a perception engine 1366 to receive static map data 1301, and current and predicted object state data .”) to identify differences between the subsequent state and the perceived state that are indicative of discrepancies in the simulation model (Kentley,[0061] “At 204, data representing an event associated with a calculated confidence level for a vehicle is detected. An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle. The events
may be internal to an autonomous vehicle, or external” and [0092] “In one state of operation (e.g., non-normative), confidence level generator 1322 receives static map data 1301 and current and predicted object state data 1303. Based on this data, confidence level generator 1322 may determine that detected trajectories are associated with unacceptable confidence level values.”).

	Regarding claim 12, Kentley in view of Kee disclose the system of claim 10.
	Kentley does not explicitly disclose that the non-transitory computer-readable medium includes instructions to adjust the simulation of the environment to account for the differences by updating a representation of the at least one object in the simulation to correspond with the perceived state.
	
	Kee discloses instructions to adjust the simulation of the environment to account for the differences by updating a representation of the at least one object in the simulation to correspond with the perceived state (Kee, Page 15 2nd paragraph “STORM localizes the robot in the environment and updates the map as objects move or are manipulated by the robot.” and Page 44  3rd paragraph “Each time STORM extracts new measurements, it performs a graph update. It adds the new measurements to the factor graph, passes the factor graph to the back end, and updates the factor graph with the optimized estimates from the back-end.”).
 	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by adding instructions for updating the objects in the simulation to correspond with their current real world state as taught by Kee. The motivation for doing so would have been to improve the accuracy of the simulation and its predicted future states by ensuring object states in the simulation reflect their real-world state so that projections would not have faulty origins and thus be unsuitable for use in planning and other tasks associated with autonomous robotic devices (Kee, Page 44 2nd paragraph “It extracts relevant measurements from proprioceptive and exteroceptive sensor data, performs data association, and constructs the factor graph that the back-end performs MAP estimation on. Without good measurements, the estimates will be poor.”)

Regarding claim 13, Kentley in view of Kee disclose the system of claim 10.
	Kentley discloses that predicting the subsequent state includes predicting dynamic behaviors of the object according to proposed movements of the observing robotic device (Kentley, [0067] “If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type. Further data about the external object may be generated by tracking the external object. As such, the classification type can be used to predict .
	Kentley does not explicitly disclose that the simulation module includes instructions to, in response to capturing, using the at least one sensor, subsequent information about the environment that does not include an observation of the at least one object, generate a persistent update  
	Kee discloses instructions to, in response to capturing, using the at least one sensor, subsequent information about the environment that does not include an observation of the at least one object, generate a persistent update (Kee, Page 49 2nd paragraph “In contrast to most SLAM factor graph representations, STORM models the environment as being dynamic rather than static. Objects are assumed to be dynamic rather than static and are represented accordingly. As a result, STORM estimates each object’s trajectory in the environment rather than an object’s single static pose. If STORM has information about the object’s motion (such as the object having onboard odometry measurements) other than by observing the object (i.e. SegICP or manipulation), this information can be used to estimate the object’s pose similarly to (3.4). Otherwise, STORM models the object’s motion as a random walk”) and Page 52 3rd paragraph “If an object is not observed in the current frame or the previous frame, then STORM does not have any information about the object’s motion over the previous time frame. As a result, the random walk covariance is large and based on the estimated dynamicity of the environment.”).
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by Kee.
	The motivation for doing so would have been that dynamic objects are often in motion even when they are out of range of the device’s sensors and the simulation must take this into account if it is to make accurate predictions regarding the future state of the environment.
Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by including instructions for tracking one or more objects when they are not in range of robotic device’s sensors and incorporating this information into the simulation’s updates as taught by Kee.
	The motivation for doing so would have been that dynamic objects are often in motion even when they are out of range of the device’s sensors and the simulation must take this into account if it is to make accurate predictions regarding the future state of the environment.


	Regarding claim 14, Kentley discloses a method for improving a persistent simulation of an environment (Kentley, [0057] “a perception engine (not shown) of autonomous vehicle iteratively) trajectories to determine an optimal one or more paths)” and that said method comprises capturing , using at least a sensor, state information about the environment (Kentley, [0105] “includes a localizer 2068 configured to receive sensor data from sensors 2070, such as Lidar data 2072, camera data 2074, radar data 2076, and other data 2078.”) [Examiner note: Figure 3A of Kentley shows that the localizer is a component of the AV Controller, and Figure 33 of Kentley shows that the AV Controller is stored in memory], where the state information includes data about an object that is in the environment (Kentley, [0057] “such as sensor data associated with surfaces of buildings” and [0067] “Perception engine 366 may be configured to determine locations of external objects based on sensor data”).
	Kentley further discloses that the method comprises generating a simulation of the environment according to at least a simulation model (Kentley, [0074] “Planner 464 is configured to generate a number of candidate trajectories for accomplishing a goal to reaching a destination via a number of paths or routes that are available. Trajectory evaluator 465 is configured to evaluate candidate trajectories and identify which subsets of candidate trajectories are associated with higher degrees of confidence levels of providing collision-free paths to the destination”) and characteristics of the at least one object identified from the state information (Kentley, [0072] “According to some examples, localizer 468 may be configured to identify any amount of features in an environment, such that a set of features can predicting a subsequent state for the at least one object within the simulation based , at least in part , on the simulation model (Kentley, [0067] “Further, perception engine 364 may determine a level of uncertainty associated with a current and future state of objects.”) and providing the subsequent state as an electronic output ([0131] “Computing platform 3300 exchanges data representing inputs and outputs via input-and-output devices.”).
	Kentley does not explicitly disclose that the state information is proximate to an observing robotic device or that the simulation is a virtualization of the environment for motion capture according to the state information or that it characterizes the at least one object for virtual representation in relation to an inertial frame of the environment around the observing robotic devicearound the observing robotic device or that the method generates a persistent update to the simulation that predicts an unobserved state of the object when the object is not observed within the state information but was previously observed to maintain an awareness about the object.
	Kee discloses that the state information is proximate to a observing robotic device (Kee, Page 44 4th paragraph “STORM extracts two categories of measurements from sensor data: sensor-pose measurements (from proprioceptive sensors) and object-pose measurements (from exteroceptive sensors).” and) and that the simulation is a virtualization of the environment for motion capture according to the state information (Kee, Page  Page 45 3rd paragraph “As a robot observes and interacts with surrounding objects, STORM takes object pose measurements to estimate the objects’ 6DoF poses. These estimates are used to build a map of the environment, manipulate the objects, and relocalize the robot in the map in future trials.” and 4th paragraph “SegICP [56, 57] is a perception pipeline that uses RGB-D sensor data (and proprioceptive information when available) to estimate the 6DoF poses of objects in
the scene.”) and that  it characterizes the at least one object for virtual representation in relation to an inertial frame of the environment around the observing robotic device (Kee, Page 38 3rd paragraph “There are a variety of approaches to creating maps: some systems build a map composed of the landmarks while others only use the landmarks for localization and construct a map by projecting sensor measurements at each pose into a global coordinate frame.”and Page 42 3rd paragraph “These poses are estimated in the global coordinate frame, set to the first robot sensor pose x0 unless additional information is given.”) [Examiner note: a  a persistent update to the simulation that predicts an unobserved state of the object when the object is not observed within the state information but was previously observed to maintain an awareness about the object (Kee, Page 42 2nd paragraph “In comparison to standard SLAM approaches, STORM estimates the robot’s sensor trajectory and the trajectories (rather than the poses) of objects in an environment. and “Page 48 2nd paragraph  “In tracking, additional iterations of ICP are used to further refine the object pose estimate. To make the tracking robust to imperfections on the boundary of the object’s segmentation, the object’s scene point cloud is further pruned by removing points outside a bounding box of the candidate crop at the latest estimated pose. The estimated pose is used as a measurement update in a Kalman filter tracking the object’s 6DoF pose and twist. By fusing measured sensor motion (such as from a robot’s odometry), the filter is able to handle temporary object occlusions and outlier pose estimates. The alignment metric is used to approximate the uncertainty of the
current pose measurement.”).
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to have modified Kentley to incorporate the teachings of Kee by generating a virtual representation of the environment as taught by Kee. The motivation for doing so would have been that this is a necessary condition for the robot to move and act autonomously in the real world (Key, Page 82 1st paragraph “Chapter 5 demonstrated that STORM constructs accurate object maps of dynamic environments and can use the map to localize and manipulate objects. We evaluated STORM in simulations and compared STORM’s 
experiments.”) Furthermore, it would have been obvious to provide instructions for the system to update the simulation with predictions of the behavior of objections that are outside of sensor detection. The motivation for doing so would have been to allow the robot to operate in non-static environments such as those often found in cities and other real-world locations (Kee, Page 13 3rd paragraph – Page 14 2nd  paragraph “However, most of these systems assume that the environment does not change as the robot explores it — the static world assumption [6]. This clearly is not the case as human environments are highly dynamic; we are constantly moving from place to place and moving objects around us. When an environment changes (e.g. objects accurate map of the environment. As a result, this assumption prevents robots from
manipulating objects in their environment, as observing the objects after moving them will degrade the SLAM estimates. Consequently, the static world assumption limits SLAM systems to navigating in static environments, preventing true robot autonomy and functionality.”).

	
	

15, Kentley in view of Kee disclose the method of claim 14.
	Kentley further discloses that the method comprises, in response to capturing , using the sensor , subsequent information about the environment including the object (Kentley, [0112] “Further, data generated by data association processor 2632 may be used by track updater 2634 to update one or more tracks, or tracked objects”) comparing the subsequent state that was predicted with a perceived state identified within the subsequent information (Kentley, [0092] “As shown, trajectory evaluator 1320 is coupled to a perception engine 1366 to receive static map data 1301, and current and predicted object state data .”) to identify differences between the subsequent state and the perceived state that are indicative of discrepancies in the simulation model Kentley,[0061] “At 204, data representing an event associated with a calculated confidence level for a vehicle is detected. An event may be a condition or situation affecting operation, or potentially affecting operation, of an autonomous vehicle. The events may be internal to an autonomous vehicle, or external” and [0092] “In one state of operation (e.g., non-normative), confidence level generator 1322 receives static map data 1301 and current and predicted object state data 1303. Based on this data, confidence level generator 1322 may determine that detected trajectories are associated with unacceptable confidence level values.”).

	Regarding claim 17, Kentley in view of Kee disclose the method of claim 15.
	Kentley does not explicitly disclose that the method comprises adjusting the simulation of the environment to account for the differences by updating a representation of the  object in the simulation to correspond with the perceived state .
	Kee discloses that the method comprises adjusting the simulation of the environment to account for the differences by updating a representation of the object in the simulation to correspond with the perceived state 
(Kee, Page 15 2nd paragraph “STORM localizes the robot in the environment and updates the map as objects move or are manipulated by the robot.” and Page 44  3rd paragraph “Each time STORM extracts new measurements, it performs a graph update. It adds the new measurements to the factor graph, passes the factor graph to the back end, and updates the factor graph with the optimized estimates from the back-end.”).
 	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by adding instructions for updating the objects in the simulation to correspond with their current real world state as taught by Kee. The motivation for doing so would have been to improve the accuracy of the simulation and its predicted future states by ensuring object states in the simulation reflect their real-world state so that projections would not have faulty origins and thus be unsuitable for use in planning and other tasks associated with autonomous robotic devices (Kee, Page 44 2nd paragraph “It extracts relevant measurements from proprioceptive and exteroceptive sensor data, performs data association, and constructs the factor graph that the back-end performs MAP estimation on. Without good measurements, the estimates will be poor.”)
	
	Regarding claim 18, Kentley in view of Kee disclose the method of claim 14.
	Kentley discloses that predicting the subsequent state includes predicting dynamic behaviors of the object according to proposed movements of the observing robotic device (Kentley, [0067] “If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type. Further data about the external object may be generated by tracking the external object. As such, the classification type can be used to predict or otherwise determine the likelihood that an external object may, for example, interfere with an autonomous vehicle traveling along a planned path”).
Kentley does not explicitly disclose that the simulation module includes instructions to, in response to capturing, using the sensor, subsequent information about the environment that does not include an observation of the object, generate a persistent update  
	Kee discloses instructions to, in response to capturing, using the sensor, subsequent information about the environment that does not include an observation of the object, generate a persistent update (Kee, Page 49 2nd paragraph “In contrast to most SLAM factor graph representations, STORM models the environment as being dynamic rather than static. Objects are assumed to be dynamic rather than static and are represented accordingly. As a result, STORM estimates each object’s trajectory in the environment rather than an object’s single static pose. If STORM has information about the object’s motion (such as the object having onboard odometry measurements) other than by observing the object (i.e. SegICP or manipulation), this information can be used to estimate the object’s pose similarly to (3.4). Otherwise, STORM models the object’s motion as a random walk”) and Page 52 3rd paragraph “If an object is not observed in the current frame or the previous frame, then STORM does not have any information about the object’s motion over the previous time frame. As a result, the random walk covariance is large and based on the estimated dynamicity of the environment.”).
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by including instructions for tracking one or more objects when they are not in range of robotic device’s sensors and incorporating this information into the simulation’s updates as taught by Kee.

Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by including instructions for tracking one or more objects when they are not in range of robotic device’s sensors and incorporating this information into the simulation’s updates as taught by Kee.
	The motivation for doing so would have been that dynamic objects are often in motion even when they are out of range of the device’s sensors and the simulation must take this into account if it is to make accurate predictions regarding the future state of the environment.

	

	Regarding claim 20, Kentley in view of Kee disclose the method of claim 14.
	Kentley further discloses that that generating the simulation includes generating the simulation persistently for the object once initially observed by the at least one sensor (Kentley, [0112] “Further, data generated by data association processor 2632 may be used by track updater 2634 to update one or more tracks, or tracked objects.” and [0059] "can perform real-time (or near real-time) trajectory calculations through autonomous-related operations, such as localization and perception, to enable autonomous vehicles 109 to self-drive.").  in comparison to the environment (Kentley, [0072] “According to at least some embodiments,
local map generator 440 may be integrated with, or formed as part of, localizer 468. In at least one case, local map generator 440, either individually or in collaboration with localizer 468, may be configured to generate map and/or reference data based on simultaneous localization and
mapping ("SLAM") or the like.”).
Kentley does not explicitly disclose that the simulation method generates the simulation at time steps that are quicker than real-time to provide for anticipating motion of the at least one object within the environment  or generating the simulation to represent the virtualization of the environment including the subsequent state using a graph with relationships between objects as separate nodes in the graph, the separate nodes specifying associated states..
Kee, however, discloses generating a simulation at time steps that are quicker than real-time to provide for anticipating motion of the at least one object within the environment (Kee, Page 62  2nd paragraph “To quantitatively compare the computational performance of STORM with the base-line, we record the time to perform a graph update — that is to update and optimize the respective factor graph representations.“ and Page 73  1st paragraph “The mean time for STORM to perform a graph update was 4.3 ms with a standard
deviation of 0.2 ms. The mean time for the baseline to perform a graph update was 2.4 ms with a standard deviation of 0.1 ms.“) and generating the simulation to represent the virtualization of the environment including the subsequent state using a graph (Kee, Page 49 4th paragraph “As a robot explores an environment, STORM constructs a factor graph with the measurements it extracts from its observations. Each time a graph update is performed, a new node is added to the robot sensor trajectory and every tracked object trajectory using the available information (shown in Figure 4-5).” with relationships between objects as separate nodes in the graph, the separate nodes specifying associated states (Kee, Page 51 3rd paragraph “At each graph update, the back-end creates a new node for each tracked object trajectory (oj,i+1 for object j if the last object pose is oj,i). STORM also constructs a factor modeling each object’s motion between the current object pose node and the previous object pose node (solid orange squares in Figure 4-5). As described earlier, if information about the object’s motion is available (such as the object having onboard odometry estimates), this information can be used to construct the factor. Otherwise, the object’s motion is modeled as a random walk, with the mean set to the identity transformation and the covariance determined by the knowledge STORM has of the object’s pose.”, see also Figure 4-5 on Page 50).
Kentley to incorporate the teachings of Kee by updating the simulation at time intervals  much faster than real-time, with an average update e time of 4.3 ms, as taught by Kee.The motivation for doing so would have been that environmental objects that are moving continuously might experience significant deviations in position or velocity within time intervals less than a second and therefore the simulation would have to perform faster updates in order to persistently maintain accurate predictions about the future state. Furthermore, it would have been obvious to represent the virtualization of the environment as a graph with nodes that represent objects in the environment and edges that represent relationships between them as taught by Kee. The motivation for doing so would have been to allow for representing a dynamic environment where objects have different positions and motions at rd paragraph “In contrast to most SLAM factor graph representations, STORM models the environment as being dynamic rather than static. Objects are assumed to be dynamic rather than static and are represented accordingly.”).

	

20. Claims 3,11,16 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley (US Publication No. 2017/0126810A1) in view of Kee (Kee, Vincent P. “Simultaneous Tracking, Object Registration, and Mapping (STORM)”, Massachusetts Institute of Technology, 2018) further in view of Fang (US Publication No. 2018/0173240 A1).

	Regarding claim 3, Kentley in view of Kee disclose the system of claim 2.
	Kentley further discloses that the simulation module includes instructions to generate the simulation including instructions to apply the simulation model that includes a subset of models for predicting and characterizing behaviors of aspects of the environment including the at least one object (Kentley, [0194] “Based on the one or more probabilistic models,
confidence levels may be determined 4206 to form a subset of the one or more courses of action.” and [0057] “Further, a perception engine (not shown) of autonomous vehicle

	Kentley does notexplicitly disclose that the simulation module includes instructions to update the simulation model according to the differences, or that the simulation module includes instructions to update the simulation model including instructions to adjust one or more of internal weights of the subset of models and algorithms to improve the simulation .
	Kee discloses instructions to update the simulation model according to the differences (Kee, Page 51 4th paragraph – Page 52 1st paragraph “If an object is observed by SegICP in consecutive frames, its random walk covariance matrix values will be relatively small as SegICP runs at 14Hz and STORM assumes the object will not have moved more than 1 m between frames (68% of the time even in a dynamic environment). Consequently, multiple SegICP observations of an object will increase the robot’s certainty of the object’s pose.” and Page 56 4th paragraph “When relocalizing, STORM constructs a factor graph just like when building a map. STORM assumes that the sensor starts at the first sensor pose of the first trial (which is the origin in the map’s coordinate frame) since it has no prior information. Once STORM has determined where it is in the previous map, it updates all the
absolute sensor pose measurement and prior factors to reflect where it is in the map.”)
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by Kee when said states are perceived in the present via sensors. The motivation for doing so would be to improve the accuracy of the simulation and its predicted future states by incorporating new data regarding the objects it is simulating as time passes and more actual states are recorded by the sensors.
	Neither Kentley nor Kee explicitly disclose instructions to update the simulation model including instructions to adjust one or more of internal weights of the subset of models and algorithms to improve the simulation.
	Fang, however, discloses instructions to update the simulation model including instructions to adjust one or more of internal weights of the subset of models and algorithms to improve the simulation (Fang, [0050] “For example, the behavior prediction module 308 may invoke one or more machine learning models or algorithms, for example recurrent neural network (RNN) model, to learn from and make prediction on data provided by the vehicle-independent and/or vehicle dependent information, thereby training the model(s) to predict one or more trajectories of the identified vehicle on a training set of vehicle-independent and/or vehicle-dependent information.” and [0052] “In some embodiments, the first hidden layer 411 may, instead of or in addition to the supervised learning rule, invoke an unsupervised learning rule ( e.g., delta rule) that modifies or updates weights of the connections between the input layer 402 and the first hidden layer”).
Kentley and Key and Fang are analogous art because they are from the same field of endeavor of predicting the future state of an environment surrounding a device in order for said device to act autonomously.
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley in view of Kee to incorporate the teachings of Fang by updating the internal weights of the models used by the simulation module to make predictions as taught by Fang.
	The motivation for doing so would have been to allow for machine learning techniques to be applied to the models so that the simulation module would make more accurate future predictions. The prediction engine in Kentley is stated to use machine learning in various components (Kentley, [0109] “According to various examples, one or more of segmentation processor 2310 object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data”) that are used to predict future states, and adjusting nodal weights via back-propagation in neural networks is a commonly used method to effect machine learning.

Regarding claim 11, Kentley in view of Kee disclose the system of claim 10.
	Kentley further discloses that the non-transitory computer-readable medium  includes instructions to generate the simulation including instructions to apply the simulation model that includes a subset of models for predicting and characterizing behaviors of aspects of the environment including the at least one object (Kentley, [0194] “Based on the one or more probabilistic models, confidence levels may be determined 4206 to form a subset of the one or more courses of action.” and [0057] “Further, a perception engine (not shown) of autonomous vehicle controller 147 may be configured to detect, classify, and predict the behavior of external objects”).
	Kentley does not explicitly disclose that the computer-readable medium includes instructions to update the simulation model according to the differences, or that the simulation module includes instructions to update the simulation model including instructions to adjust one or more of internal weights of the subset of models and algorithms to improve the simulation .
	
Kee discloses instructions to update the simulation model according to the differences (Kee, Page 51 4th paragraph – Page 52 1st paragraph “If an object is observed by SegICP in consecutive frames, its random walk covariance matrix values will be relatively small as SegICP runs at 14Hz and STORM assumes the object will not have moved more than 1 m between frames (68% of the time even in a dynamic environment). Consequently, multiple SegICP observations of an object will increase the robot’s certainty of the object’s pose.” and Page 56 4th paragraph “When relocalizing, STORM constructs a factor graph just like when building a map. STORM assumes that the sensor starts at the first sensor pose of the first trial (which is the origin in the map’s coordinate frame) since it has no prior information. Once STORM has determined where it is in the previous map, it updates all the

	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by adding instructions for updating the simulation in response to differences between the simulated prediction state and the actual state as taught by Kee when said states are perceived in the present via sensors. The motivation for doing so would be to improve the accuracy of the simulation and its predicted future states by incorporating new data regarding the objects it is simulating as time passes and more actual states are recorded by the sensors.
	Neither Kentley nor Kee explicitly disclose that the simulation module includes instructions to update the simulation model including instructions to adjust one or more of internal weights of the subset of models and algorithms to improve the simulation.
	Fang, however, discloses that the simulation module includes instructions to update the simulation model including instructions to adjust one or more of internal weights of the subset of models and algorithms to improve the simulation (Fang, [0050] “For example, the behavior prediction module 308 may invoke one or more machine learning models or algorithms, for example recurrent neural network (RNN) model, to learn from and make prediction on data provided by the vehicle-independent and/or vehicle dependent information, thereby training the model(s) to predict one or more trajectories of the identified vehicle on a training set of vehicle-independent and/or vehicle-dependent information.” and [0052] “In some embodiments, the first hidden layer 411 may, instead of or in addition to the supervised learning rule, invoke an unsupervised learning rule ( e.g., delta rule) that modifies or updates weights of the connections between the input layer 402 and the first hidden layer”).
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley in view of Kee to incorporate the teachings of Fang by updating the internal weights of the models stored in the computer-readable medium to make predictions as taught by Fang.
	The motivation for doing so would have been to allow for machine learning techniques to be applied to the models so that the simulation module would make more accurate future predictions. The prediction engine in Kentley is stated to use machine learning in various components (Kentley, [0109] “According to various examples, one or more of segmentation 
	
	Regarding claim 16, Kentley in view of Kee disclose the method of claim 15.
	Kentley further discloses that generating the simulation includes instructions to apply the simulation model that includes a subset of models for predicting and characterizing behaviors of aspects of the environment including the object (Kentley, [0194] “Based on the one or more probabilistic models, confidence levels may be determined 4206 to form a subset of the one or more courses of action.” and [0057] “Further, a perception engine (not shown) of autonomous vehicle controller 147 may be configured to detect, classify, and predict the behavior of external objects”).
	Kentley does not explicitly disclose that the method comprises updating the simulation model according to the differences, or that updating the simulation model includes instructions to adjust one or more of internal weights of the subset of models and algorithms to improve the simulation.
	
	Kee discloses instructions to update the simulation model according to the differences (Kee, Page 51 4th paragraph – Page 52 1st paragraph “If an object is observed by SegICP in consecutive frames, its random walk covariance matrix values will be relatively small as SegICP runs at 14Hz and STORM assumes the object will not have moved more than 1 m between frames (68% of the time even in a dynamic environment). Consequently, multiple SegICP observations of an object will increase the robot’s certainty of the object’s pose.” and Page 56 4th paragraph “When relocalizing, STORM constructs a factor graph just like when building a map. STORM assumes that the sensor starts at the first sensor pose of the first trial (which is the origin in the map’s coordinate frame) since it has no prior information. Once STORM has determined where it is in the previous map, it updates all the
absolute sensor pose measurement and prior factors to reflect where it is in the map.”)
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley to incorporate the teachings of Kee by adding instructions for updating the simulation in response to differences between the simulated prediction state and the actual state as taught by Kee when said states are perceived in the present via sensors. The motivation for doing so would be to improve the accuracy of the simulation and its predicted future states by incorporating new data regarding the objects it is simulating as time passes and more actual states are recorded by the sensors.
	Neither Kentley nor Keeexplicitly disclose that updating the simulation model includes instructions to adjust one or more of internal weights of the subset of models and algorithms to improve the simulation.
	Fang, however, discloses that updating the simulation model includes instructions to adjust one or more of internal weights of the subset of models and algorithms to improve the simulation (Fang, [0050] “For example, the behavior prediction module 308 may invoke one or more machine learning models or algorithms, for example recurrent neural network (RNN) model, to learn from and make prediction on data provided by the vehicle-independent and/or vehicle dependent information, thereby training the model(s) to predict one or more trajectories of the identified vehicle on a training set of vehicle-independent and/or vehicle-dependent information.” and [0052] “In some embodiments, the first hidden layer 411 may, instead of or in addition to the supervised learning rule, invoke an unsupervised learning rule ( e.g., delta rule) that modifies or updates weights of the connections between the input layer 402 and the first hidden layer”).
Kentley in view of Kee to incorporate the teachings of Fang by updating the internal weights of the models used by the simulation method to make predictions as taught by Fang.
	The motivation for doing so would have been to allow for machine learning techniques to be applied to the models so that the simulation module would make more accurate future predictions. The prediction engine in Kentley is stated to use machine learning in various components (Kentley, [0109] “According to various examples, one or more of segmentation processor 2310 object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data”) that are used to predict future states, and adjusting nodal weights via back-propagation in neural networks is a commonly used method to effect machine learning.
	

21. Claims 6,19 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley (US Publication No. 2017/0126810A1) in view of Kee (Kee, Vincent P. “Simultaneous Tracking, Object Registration, and Mapping (STORM)”, Massachusetts Institute of Technology, 2018) further in view of Bruemmer (US Publication No. 2017/0023659).

	Regarding claim 6, Kentley in view of Kee disclose the system of claim 1.
	Kentley further discloses that the capture module of the simulation system includes instructions to analyze the state information to determine characteristics of the at least one object (Kentley, [0067] “If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type. Further data about the external object may be generated by tracking the external object”) by segmenting the at least one object from the information (Kentley, [0109] “Segmentation processor 2310 is configured to extract ground plane data and/or to segment portions of an image to distinguish objects from each other and from static imagery”), localizing the at least one object in the environment (Kentley, [0057] “As such, the localizer may use acquired sensor data, such as sensor data associated with
surfaces of buildings 115 and 117, which can be compared against reference data”), and estimating a pose and a velocity of the at least one object (Kentley, [0057] [0057] "A localizer (not shown) of autonomous vehicle controller 147 can determine a local pose at the geographic location" and [0067] “[0067] "If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity”) [Examiner note: Figure 20 in Kentley shows the localizer and Figure 8 in Kentley shows how both localization and perception are part of the AV system and together may constitute the capture module] and that the at least one sensor is a camera (Kentley, [0071] "Sensors 470 include one or more Lidar devices 472, one or more cameras”) and that the capture module includes instructions to capture the state information (Kentley, [0164] "based on continuously captured data from the instructions to control onboard sensors within the observing robotic device (Kentley, [0056] “Bidirectional autonomous vehicle 130
also includes a number of sensors 139 disposed at various locations on the vehicle”).
	Neither Kentley nor Kee explicitly disclose instructions to control infrastructure sensors mounted within the environment or instructions to detect a visible fiducial that is marked on the at least one object for tracking the at least one object using the at least one sensor.
	
	Bruemmer, however, discloses instructions to control infrastructure sensors mounted within the environment (Bruemmer, [0020] “One key aspect of the present invention is the 
but had always suffered from the need for environmental infrastructure. APS employs a systematic combination of UWB P2P ranging and UWB radar ranging to provide a flexible positioning solution that does not depend on coverage of P2P modules within the environment.” and [0062] “Another aspect of the present invention is the use of one or more active position ultra wide band (UWB) transceivers or tags. Active tag tracking is not limited to line of sight and is not vulnerable to jamming. These ultra wide-band (UWB) radio frequency (RF) identification (ID) tag systems (collectively RFID) comprise a reader with an
antenna, a transmitter, and software such as a driver and middleware. One function of the UWB RFID system is to retrieve state and positional information (ID) generated by
each tag (also known as a transponder).” [Examiner note: the UWB radars function as sensors and under the broadest reasonable constitute infrastructure sensors]  and instructions to detect a visible fiducial that is marked on the at least one object for tracking the at least one object using the at least one sensor (Bruemmer, [0089] “2D or 3D fiducials (i.e. artificial targets selected and used based on their ability to be easily detected within the depth imagery) can be located in the environment can be used to further feature identification.”).
	Kentley and Kee and Bruemmer are analogous art because they are from the same field of endeavor of coordinating the positioning and movement of an autonomous device.
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley in view of Kee to incorporate the Bruemmer by introducing instructions that detect fiducial markers located within the environment as taught by Bruemmer.
The motivation for doing so would have been to provide reference markers to better calibrate sensor data and make better estimations regarding the motion and position of objects that the robotic device is concerned with when forming the simulation (Bruemmer, [0089] “Just as active tags provide a guaranteed means to do peer to peer ranging … the fiducials provide a means to facilitate motion estimation and positioning based on the depth imagery.”). Furthermore it would have been obvious to include instructions to manipulate infrastructure sensors within the environment. The motivation for doing so would be to increase the amount of data concerning the environment the vehicle is located within that the onboard sensors are not capable of retrieving and making it available to the simulation to improve the models and predictive capabilities (Bruemmer, [0018] “APS provides a means to intelligently fuse and filter disparate data to create a highly reliable, highly accurate
positioning solution. At its core the APS is unique because it is designed around the expectation of sensor failure. The APS is designed to use commonly-used sensors, such as dead reckoning, combined with sub-optimally utilized sensors such as GPS, with unique sensors, such as Ultra-Wideband (UWB), providing critical redundancy in areas where other sensors fail.”. 
	
19, Kentley in view of Kee disclose the method of claim 14.
	Kentley further discloses that the method comprises analyzing the state information to determine characteristics of the object (Kentley, [0067] “If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity, as well as behavior patterns associated with the classification type. Further data about the external object may be generated by tracking the external object”) by segmenting the object from the information (Kentley, [0109] “Segmentation processor 2310 is configured to extract ground plane data and/or to segment portions of an image to distinguish objects from each other and from static imagery”), localizing the object in the environment (Kentley, [0057] “As such, the localizer may use acquired sensor data, such as sensor data associated with surfaces of buildings 115 and 117, which can be compared against reference data”), and estimating a pose and a velocity of the object (Kentley, [0057] [0057] "A localizer (not shown) of autonomous vehicle controller 147 can determine a local pose at the geographic location" and [0067] “[0067] "If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity”) and that capturing the state information using the sensor (Kentley, [0164] "based on continuously captured data from the sensors of the AV system”)  includes capturing images using a camera (Kentley, [0071] "Sensors 470 include one or more Lidar devices 472, one or more cameras”) and that capturing includes controlling onboard sensors within the observing robotic device (Kentley, [0056] “Bidirectional autonomous vehicle 130 also includes a number of sensors 139 disposed at various locations on the vehicle”).
Kentley nor Kee explicitly disclose that capturing includes controlling infrastructure sensors mounted within the environment or detecting a visible fiducial that is marked on the object for tracking the object using the sensor.
	 
	Bruemmer, however, discloses controlling infrastructure sensors mounted within the environment (Bruemmer, [0020] “One key aspect of the present invention is the novel introduction of UWB peer-to-peer ranging in conjunction with the use ofUWB depth-imaging radar. Previously, UWB peer-to-peer (P2P) ranging had been used for positioning,

antenna, a transmitter, and software such as a driver and middleware. One function of the UWB RFID system is to retrieve state and positional information (ID) generated by
each tag (also known as a transponder).” [Examiner note: the UWB radars function as sensors and under the broadest reasonable constitute infrastructure sensors] and detecting a visible fiducial that is marked on the object for tracking the object using the sensor (Bruemmer, [0089] “2D or 3D fiducials (i.e. artificial targets selected and used based on their ability to be easily detected within the depth imagery) can be located in the environment can be used to further feature identification.”). 
	Before the effective filing date of the invention it would have been obvious to a person having ordinary skill in the art to modify Kentley in view of Kee to incorporate the teachings of Bruemmer by extending the method to detect fiducial markers located within the environment as taught by Bruemmer.The motivation for doing so would have been to provide reference markers to better calibrate sensor data and make better estimations regarding the motion and position of objects that the robotic device is concerned with when forming the simulation (Bruemmer, [0089] “Just .
	


Conclusion
	22. Claims 1-20 are rejected under 112(b) for being indefinite. Claims 1,2,4,5,7,8,9,10,12,13,14,15,17,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Kee. Claims 3, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Kee further in view of Fang. Claims 6,19 are rejected under 35 U.S.C. 103 as being unpatentable over Kentley in view of Kee further in view of Bruemmer.

23. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a. Hedley (US Publication No. 2017/0311125) discloses a tracking system that utilizes environmental sensors and potentially employed by a robotic device for determining a position of an object in the environment even when said object is not detected by line-of-sight sensors.
b. Garcia (Chavez-Garcia, R. Omar “Multiple Sensor Fusion for Detection, Classification and Tracking of Moving Objects in Driving Environments, Université de Grenoble, 2014) discloses a system and method for an autonomous vehicle to generate a simulation of the environment and predict future states of unobserved dynamic objects in the environment.
25. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


26. Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEAL CARLYLE VOSS whose telephone number is (571)272-3950.  The examiner can normally be reached on M-Th 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shahcan be reached on (571) 272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127                                                                                                                                                                                                        


/NEAL C. VOSS/Examiner, Art Unit 2127